ACCEPTED
                                                                                         03-14-00774-CV
                                                                                                 7491935
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  10/22/2015 10:58:13 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                          NO. 03-14-00774-CV
         ____________________________________________________
                                                            FILED IN
                                                     3rd COURT OF APPEALS
                  IN THE THIRD COURT OF APPEALS          AUSTIN, TEXAS
                          AT AUSTIN, TEXAS          10/22/2015 10:58:13 AM
         ____________________________________________________
                                                       JEFFREY D. KYLE
                                                             Clerk
TEXAS STATE BOARD OF VETERINARY MEDICAL EXAMINERS, and
    NICOLE ORIA, in her Official Capacity as Executive Director
                                         Appellants/Cross-Appellees,
                               v.

                      ELLEN JEFFERSON, D.V.M.,
                                           Appellee/Cross-Appellant.
         ____________________________________________________

  On Appeal from the 127th Judicial District Court of Travis County, Texas
                      Cause No. D-1-GN-14-000287
                The Honorable Gisela D. Triana presiding
        _________________________________________________

 APPELLANTS/CROSS-APPELLEES’ SECOND UNOPPOSED MOTION
        FOR EXTENSION OF TIME TO FILE REPLY BRIEF
      ____________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellants/Cross-Appellees, the Texas State Board of Veterinary Medical

Examiners and Nicole Oria, in her Official Capacity as Executive Director (the

“Board”), by and through the Office of the Attorney General of Texas and the

undersigned Assistant Attorney General, respectfully request this Court to grant an

extension of time to file their reply brief to November 6, 2015, and in support would

show the Court as follows:
       1.     The Court granted the parties to this appeal an extension of time for

filing their reply briefs to October 22, 2015.

       2.     The Board requests an extension of time to file its reply brief to

November 6, 2015.

       3.     The reason for the request is that the undersigned counsel for the Board

had hearings and other unexpected matters arise during the first two weeks of

October, 2015.

       4.     This Motion is not interposed for the purpose of delay, but only for the

purpose of allowing counsel to adequately prepare and file the Board’s reply brief

and fully address the issues in this appeal.

       5.     This motion is unopposed.1

       The Board therefore respectfully request an extension of time to and including

November 6, 2015 in which to file and serve its reply brief in the captioned appeal.

Dated: October 22, 2015.




1
 Appellee/Cross Appellant Ellen Jefferson, D.V.M. has also requested an extension to November
6 to file her reply brief. The Board does not oppose that request.
                                             2
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General


JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

DAVID A. TALBOT, JR.
Division Chief, Administrative Law Division

/s/ Ted A. Ross
Ted A. Ross
Assistant Attorney General
State Bar No. 24008890
OFFICE OF THE TEXAS ATTORNEY GENERAL
ADMINISTRATIVE LAW DIVISION
P. O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 475-4191
Facsimile: (512) 457-4674
Email: ted.ross@texasattorneygeneral.gov

Attorneys for Appellants, Texas State Board
of Veterinary Medical Examiners, and Nicole
Oria, in her Official Capacity as Executive
Director




  3
                      CERTIFICATE OF CONFERENCE

      I certify that counsel for Appellee/Cross-Appellant stated to me that they do
not oppose this Motion.

                                             /s/ Ted A. Ross
                                             Ted A. Ross
                                             Assistant Attorney General




                         CERTIFICATE OF SERVICE

      I hereby certify that, in compliance with Rule 9.5 of the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing document
was served on the following on this the 22nd day of October 2015:

Ryan Clinton                                 Via: Electronic Service
DAVIS, GERALD & CREMER, P.C.
111 Congress Ave., Suite 1660
Austin, Texas 78701
rdclinton@dgclaw.com

David F. Brown                               Via: Electronic Service
David P. Blanke
Zeke DeRose III
EWELL, BROWN & BLANKE, LLP
111 Congress Avenue, 28th Floor
Austin, Texas 78701
dbrown@ebblaw.com
dblanke@ebblaw.com
zderose@ebblaw.com

Attorneys for Cross-Appellant,
Ellen Jefferson, D.V.M.




                                         4
Michael Siegel                               Via: Electronic Service
Christopher Coppola
Assistant City Attorneys
City of Austin Law Department
P.O. Box 1546
Austin, Texas 78767-1546
Michael.siegel@austintexas.gov
Christopher.coppola@austintexas.gov

Counsel for Amicus Curaie City of Austin

Elizabeth Holtz                              Via: email
Associate Director, Law & Policy
Alley Cat Allies
7920 Norfolk Avenue, Suite 600
Bethesda, MD 20814
eholtz@alleycat.org

Counsel for Amicus Curiae Alley Cat Allies

                                                   /s/ Ted A. Ross
                                                   Ted A. Ross
                                                   Assistant Attorney General




                                       5